Dear Major Brown:
You have requested an opinion of the Attorney General regarding whether the Baton Rouge City Constable may designate a deputy constable as an ex officio notary to perform the administrative functions of his office?
Within the territorial limits of his jurisdiction, the city constable enjoys the "same powers and authority of a sheriff in making arrests and preserving the peace." La.R.S. 13:1881(A). The sheriff may appoint his deputy as ex officio notary public pursuant to that authority granted him in La.R.S. 33:1464, providing as follows:
§ 1464. Ex officio notaries for sheriffs
  A. Notwithstanding any provisions of the law relative to qualifications for notaries public, each sheriff may designate one deputy per shift for each office location and appoint them as ex officio notaries public.
  B. (1) The deputy so appointed may exercise, in the parish which the sheriff serves, the functions of a notary public only to administer oaths and execute affidavits, acknowledgments, and other documents, all limited to matters within the official functions of the office of sheriff, for the enforcement of any statute which provides for criminal penalties, any parish ordinance which the sheriff is charged with enforcing, and any affidavit required for the enforcement of R.S. 32:661
through 669, and to execute property bonds. For each such action the notary shall use the official seal of that respective sheriff's office. *Page 2
  (2) He shall fulfill the same bond requirements as provided by law for notaries in the parish which the sheriff serves.
  (3) The sheriff shall pay as an expense of his office the costs of the notarial seal, the notarial bond, and any fees required for filing the bond.
  C. All acts performed by such an ex officio notary public authorized by this Section shall be performed without charge or other compensation.
  D. The sheriff may suspend or terminate an appointment made pursuant to this Section at any time, and separation from the employ of the sheriff shall automatically terminate the powers of such an ex officio notary public.
It is the opinion of this office that the Baton Rouge City Constable has the same powers and authorities of a sheriff in making arrests and in preserving the peace within his territorial jurisdiction in accordance with La.R.S. 13:1881. It is further the opinion of this office that these powers include the authority to designate one deputy per shift for each office location and appoint them as ex-officio notaries public for "matters within the official functions of the office of . . ." constable, as limited and defined by La.R.S. 33:1464.
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
With best regards,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: __________________________
  Erin C. Day
  Assistant Attorney General

JDC: ECD